RENDERED: NOVEMBER 5, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1208-MR


CHRISTOPHER G. TEAGUE                                               APPELLANT



                 APPEAL FROM WEBSTER CIRCUIT COURT
v.               HONORABLE C. RENE’ WILLIAMS, JUDGE
                        ACTION NO. 19-CR-00050



COMMONWEALTH OF KENTUCKY                                               APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; GOODWINE AND McNEILL,
JUDGES.

CLAYTON, CHIEF JUDGE: Christopher G. Teague (“Teague”) entered a

conditional guilty plea to drug charges and the Webster Circuit Court sentenced

him to a one-year term of imprisonment. Teague now appeals from the Webster

Circuit Court’s denial of his motion to suppress certain evidence seized in the case

which was collected from another individual’s residence. We affirm.
              FACTUAL AND PROCEDURAL BACKGROUND

             On November 15, 2019, the Webster County grand jury indicted

Teague for first-degree possession of a controlled substance (methamphetamine),

possession of synthetic drugs, possession of drug paraphernalia, and possession of

marijuana. On January 1, 2020, Teague filed a motion to suppress certain evidence

collected from the site of his arrest and the circuit court held a suppression hearing

on February 6, 2020.

             Todd Jones, Chief of the Providence Police Department, testified that

on September 4, 2019, he responded to a complaint of loud music coming from a

residence located at 419 South Broadway in Providence, Kentucky at

approximately 11:00 a.m. Chief Jones was familiar with the residence and its sole

owner and occupant, Louis Wayne Mitchell. Chief Jones and Mitchell knew each

other from church and a recovery center. Moreover, Chief Jones testified that he

had been at Mitchell’s residence five days before to arrest two other individuals

who had been caught trespassing on the property. Chief Jones testified that

Mitchell had indicated to him that Mitchell had been having problems with other

people taking advantage of him and entering his home without his permission. He

requested that Chief Jones check on his residence when he was in the area because

of the problems with unwanted guests. Moreover, Chief Jones testified that

Mitchell had told Chief Jones to feel free “to go in and see who’s in there” any


                                          -2-
time that he was in the area. Mitchell further indicated to Chief Jones that, while

Mitchell still owned the residence, he discontinued residing at the home out of fear

because of the constant trespassers and other issues with the property.

             Chief Jones further testified that, when he arrived at Mitchell’s

residence in response to the noise complaint, he noticed the odor of marijuana

permeating the area several feet before he even arrived at the structure of the home.

Chief Jones knocked on the door and was met by Teague, a person with whom he

was also familiar. Chief Jones testified that Teague immediately stated something

to the effect of “it is Todd Jones” and slammed the door. Chief Jones heard

rustling inside of the residence and opened the door. When he did so, Chief Jones

saw two additional men – Robert Jackson and Michael Grey. In plain view near

the men were several still-smoldering marijuana cigarettes, various items of drug

paraphernalia, and a baggie with a cut corner containing methamphetamine. The

evidence was collected, and Teague, Jackson, and Grey were each arrested and

charged with drug offenses.

             Jackson testified next. He testified that he was “pretty close friends”

with Mitchell and that he had known Mitchell for about four or five years. Jackson

further testified that, on the day in question, Mitchell had invited Jackson into his

residence. Jackson further testified that five to ten minutes before Chief Jones

arrived at the residence, Mitchell had left the residence to obtain a pack of


                                          -3-
cigarettes and had instructed Jackson not to let anyone inside of the residence and

to lock the door to the residence if Jackson left before Mitchell returned. Jackson

further testified that he had been at Mitchell’s residence many times before while

Mitchell was not home to watch the home and make sure that people did not come

into the residence.

             Teague was the next witness to testify and stated that he had known

Mitchell for virtually his entire life. Teague also testified that Mitchell had invited

Teague into his home and had permitted him to be at his residence until Mitchell

returned from getting cigarettes from Mitchell’s mother’s home. Teague

additionally indicated that he had previously been at Mitchell’s residence when

Mitchell was not there. At the end of the hearing, the trial court took the matter

under advisement but later subpoenaed Mitchell to testify before ruling on the

suppression motion.

             On March 5, 2020, the trial court conducted a second hearing wherein

Mitchell was the only witness. Mitchell testified that he had previously requested

that Chief Jones keep an eye on his house but only concerning one specific person

– Aaron Conrad – who was continually trespassing on his property. He further

testified that, on September 4, 2019, Jackson, who was his next-door neighbor,

came to Mitchell’s home around 8:00 a.m. or 9:00 a.m. Mitchell testified that he

stayed with Jackson for a while but then told him that he needed to leave his home


                                          -4-
to run an errand. Mitchell stated that he consented to Jackson remaining at his

home if Jackson agreed to lock the front door when he left Mitchell’s residence.

Mitchell also said that he told Jackson that he was in charge of the house. Mitchell

testified that neither Teague nor Grey were at his home when Mitchell left to run

his errand and that he did not invite those two individuals to his home. Thereafter,

Mitchell indicated that he went to a pawn shop and was gone for approximately an

hour. Mitchell testified that none of the individuals had previously rented the

residence from him or spent the night at the residence. However, Mitchell testified

that Teague had visited his residence before.

             At the end of the second hearing, the trial court gave both parties time

to submit arguments and supporting authority on the matter. Teague filed a brief in

support of his motion to suppress, arguing that he had a reasonable expectation of

privacy in Mitchell’s residence as Jackson’s guest and that Chief Jones’s

warrantless entry into the residence was unlawful. The Commonwealth filed a

memorandum in opposition to the motion to suppress, arguing that Teague did not

have the standing necessary to challenge the search of a home in which he had no

ownership or possessory interest. The Commonwealth also argued that the

warrantless entry was lawful because Chief Jones had Mitchell’s consent to enter

his residence.




                                         -5-
             On July 8, 2020, the trial court entered an order denying the motion to

suppress and holding that all three defendants, including Teague, had not met their

burden of establishing standing to challenge the search. The trial court explained:

             By his own testimony, Mr. Teague testified he just
             ‘stopped by the residence on his way to the store.’ There
             has been no evidence submitted that Mr. Teague had any
             possessory interest in the property and no evidence Mr.
             Mitchell or (Mr. Jackson) granted him permission to be
             present. Based on the relevant law discussed below
             regarding standing and the relevant facts submitted, the
             Court finds Defendant Christopher Teague has no
             standing to challenge this search and his motion is
             DENIED.

             The trial court further found that even if Teague had established his

standing to claim a Fourth Amendment violation, he would not have been entitled

to suppression of the evidence because Chief Jones had Mitchell’s consent to enter

his residence.

             On September 3, 2020, Teague entered a conditional guilty plea to the

charges of first-degree possession of a controlled substance, possession of

synthetic drugs, and possession of drug paraphernalia. In exchange for Teague’s

plea, the Commonwealth dismissed the marijuana charge. Teague waived a

separate sentencing hearing and was sentenced per the Commonwealth’s

recommendation to one year of imprisonment.

             This appeal followed.




                                         -6-
                                     ANALYSIS

             An appellate court’s review of the denial of a motion to suppress

involves a two-step process. First, the appellate court must determine whether the

trial court’s findings of fact are supported by substantial evidence. Warick v.

Commonwealth, 592 S.W.3d 276, 287 (Ky. 2019). If so, they are conclusive. Id.

Next, the appellate court conducts a de novo review to determine whether the trial

court properly applied the law to those facts. Id.

             Teague’s first argument on appeal is that the trial court erred in its

determination that Teague did not have standing because he did not have a

reasonable expectation of privacy in Mitchell’s residence. As noted by Teague in

his brief, our Supreme Court recently reminded “the bench and bar that a

‘standing’ analysis is improper under Fourth Amendment substantive law.” Id. at

280. The logic is that all criminal defendants subjected to a search or seizure by

law enforcement officials technically have “standing” to bring a Fourth

Amendment challenge. Id. at 280-82.

             Thus, the determination of an alleged Fourth Amendment violation

requires consideration of the merits of the claim. Id. at 283. The first step in the

analysis is to determine “whether the person invoking its protection can claim a

‘justifiable,’ a ‘reasonable,’ or a ‘legitimate expectation of privacy’ that has been

invaded by government action.” Id. (internal quotation marks and citations


                                          -7-
omitted). As discussed by the United States Supreme Court in Minnesota v.

Carter:

             a defendant must demonstrate that he personally has an
             expectation of privacy in the place searched, and that his
             expectation is reasonable; i.e., one that has a source
             outside of the Fourth Amendment, either by reference to
             concepts of real or personal property law or to
             understandings that are recognized and permitted by
             society.

525 U.S. 83, 88, 119 S. Ct. 469, 472, 142 L. Ed. 2d 373 (1998) (internal quotation

marks and citations omitted). Thus, the individual must establish both that he had

an actual, subjective expectation of privacy in the area searched and that that

expectation is “one that society is prepared to recognize as ‘reasonable.’” Smith v.

Maryland, 442 U.S. 735, 740, 99 S. Ct. 2577, 2580, 61 L. Ed. 2d 220 (1979)

(citations omitted).

             In sum, the Carter Court emphasized that “the extent to which the

Fourth Amendment protects people may depend upon where those people are.”

Carter, 525 U.S. at 88, 119 S. Ct. at 473. While “an overnight guest in a home

may claim the protection of the Fourth Amendment, but one who is merely present

with the consent of the householder may not.” Carter, 525 U.S. at 90, 119 S. Ct. at

473.

             Turning to applicable Kentucky case law, the Kentucky Supreme

Court decision in Ordway v. Commonwealth, while decided before Warick and


                                         -8-
couched in terms of “standing,” discussed the concept of an individual having a

“legitimate expectation of privacy” in a specific premises. 352 S.W.3d 584, 592

(Ky. 2011) (citation omitted). As in this case, the defendant in Ordway claimed

that he had a legitimate expectation of privacy in a residence owned by another

individual – specifically, his girlfriend. Id. In its analysis, the Court noted that,

while the record indicated that the defendant regularly visited the residence, no

evidence existed that the defendant “legally resided” with his girlfriend, “enjoyed

unrestricted access” to her residence, possessed a key to the residence, or paid any

bills associated with the residence. Id. Consequently, the Court determined that

“no evidence was presented to establish a legitimate expectation of privacy.

Therefore, [the defendant] cannot now complain of a Fourth Amendment

violation.” Id. (citations omitted).

             In this case, based on the foregoing discussion and standards, Teague

cannot claim a Fourth Amendment violation because he did not have a reasonable

or legitimate expectation of privacy in Mitchell’s residence. Teague admitted that

he did not live at the residence and there was no evidence that he kept belongings

there or that Mitchell even knew Teague was at his residence or had consented to

him being there on the day in question. Like the defendant in Ordway, Teague did

not have unrestricted access to Mitchell’s residence, he did not have a key to the

residence, nor did he pay any bills associated with the residence. Further, unlike


                                          -9-
the defendant in Ordway, there was no evidence that Teague even occasionally

spent the night or kept any belongings at Mitchell’s residence. Because the

defendant in Ordway could not complain of a Fourth Amendment violation, neither

can Teague in the case sub judice.

             Teague further argues that Ordway is distinguishable because the

Ordway defendant’s connection to the property in that case was “attenuated,” and

that Jackson, by virtue of being the “caretaker” of Mitchell’s home, would have a

reasonable expectation of privacy in the living room and such expectation would

flow to Teague as Jackson’s guest. We disagree. First, the record contained no

evidence that Teague was Jackson’s guest at all, as Jackson never indicated that he

had invited Teague to the residence. Further, by his own testimony, Teague stated

that he just “stopped by the residence on his way to the store.” Moreover, we

disagree with Teague’s characterization of the defendant’s connection to his

girlfriend’s residence in Ordway as being “attenuated.” Rather, we find it to be far

more compelling than any connection that either Jackson or Teague could claim to

have with Mitchell’s residence. While Ordway kept belongings and spent the night

at his girlfriend’s residence, no evidence was presented that either Jackson or

Teague had ever stored anything or spent the night at Mitchell’s residence.

Ordway, 352 S.W.3d at 587, 592.




                                        -10-
               Moreover, even if one could describe Jackson as the “caretaker” of

Mitchell’s property for however brief a period during the events of that day, the

Fourth Amendment does not automatically apply. In Hawley v. Commonwealth,

435 S.W.3d 61, 66 (Ky. App. 2014), a panel of this Court held that Hawley could

not challenge the search of his grandfather’s home and garage, even though

Hawley had occasionally spent the night at the residence to protect it from break-

ins and had otherwise served in a caretaking role in terms of mowing the yard and

working in the house. Id. The Court determined that “[b]ecause Hawley did not

have any type of possessory interest in the house or garage, he did not have a

legitimate expectation of privacy and therefore was precluded from challenging the

search.” Id.

               Under Hawley, Jackson would have no legitimate expectation of

privacy in the extremely limited role that he may have played in taking care of

Mitchell’s residence, and therefore he was precluded from challenging the search.

Thus, Jackson could not pass on to Teague a reasonable expectation of privacy that

he did not enjoy. Further, Jackson testified that Mitchell specifically instructed

Jackson not to let anyone else into his residence. Such fact alone would negate any

implicit authority that Jackson may or may not have been given by Mitchell to

permit Teague to enter the residence. Given Jackson’s tenuous – albeit tolerated –

status at Mitchell’s residence on that day, Teague was – at best – the guest of a


                                         -11-
guest. That is a far cry from the “acceptance into the household” referred to by the

Carter Court. 525 U.S. at 90, 119 S. Ct. at 473. Therefore, we affirm the trial

court as to this issue.

              Because we have determined that Teague had no reasonable

expectation of privacy in Mitchell’s home, we need not address Teague’s second

argument on appeal as to whether Mitchell consented to the search of his

residence.

                                  CONCLUSION

              For the foregoing reasons, we affirm the Webster Circuit Court’s

order denying Teague’s motion to suppress.

              ALL CONCUR.

 BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEE:

 Jennifer Wade                            Daniel Cameron
 Frankfort, Kentucky                      Attorney General of Kentucky

                                          Aspen Roberts
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -12-